tcmemo_2011_32 united_states tax_court gary steven covington petitioner v commissioner of internal revenue respondent docket no 17624-09l filed date gary steven covington pro_se david m mccallum for respondent memorandum findings_of_fact and opinion morrison judge the irs notified the petitioner gary steven covington that it intended to collect his and income_tax liabilities by levy mr covington requested a hearing with the irs appeals_office on date the appeals_office made a collection determination under sec_6330 of the internal_revenue_code as amended covington challenged the determination by filing a timely petition with this court we sustain the determination of the appeals_office before the irs proposed the levy in findings_of_fact covington failed to file his federal_income_tax returns for the years and in the respondent whom we refer to as the irs sent covington a notice_of_deficiency for and instead of filing a tax_court petition covington stamped each page of the notice refused for fraud f_r c p b and sent the notice back to the irs accompanied by a letter filled with frivolous theories he claimed that his name was actually gary steven covington and that the deficiency_notice addressed to gary s covington was therefore invalid he enclosed an affidavit in which he swore that he had never been to the virgin islands that he was not an american citizen and that he claimed allegiance to jesus christ he signed the affidavit gary steven covington the irs assessed all the taxes and penalties determined in the deficiency_notice in it filed the tax_lien that had arisen from the assessment a notice of the filing of the lien gave covington a right to request a collection hearing with the irs appeals_office see sec_1all section references are to the internal_revenue_code as amended a b b covington requested a hearing the appeals_office sustained the filing of the tax_lien covington appealed this determination to the tax_court in the tax_court sustained the determination in an order and decision the proposed levy and subsequent proceedings on date the irs notified covington by mail that it intended to collect the unpaid taxes and penalties for and by levy covington had a right to request another hearing sec_6330 b b in his request covington said that he wanted the appeals_office to consider entering into an installment_agreement or an offer-in-compromise his request was accompanied by a 17-point list of generic complaints disclaimers and demands which he had copied from the internet in point of the attachment covington claimed that collection actions were inappropriate were intrusive and would place an undue_hardship on him in point covington explained that he wished to audio record the hearing in point covington purported to withdraw any frivolous arguments however in point covington claimed that he had never received a notice_of_deficiency even though he had received the notice_of_deficiency in and returned it to the irs on date deborah foote of the irs mailed a letter to covington acknowledging that the irs had received his request for a collection hearing foote stated that covington’s request had been forwarded to the appeals_office foote asserted that the balance due for the tax years and was dollar_figure an amount that included penalties and interest figured to date on date covington replied to foote’s letter he argued that he did not owe any taxes for and covington asserted that as a member of the private sector during and he did not have any taxable_income for those years on date cheryl wakefield an irs settlement officer attached to the appeals_office sent a letter to covington the letter explained that the memphis campus of the appeals_office had received his case on date the letter promised that the appeals_office would attempt to contact covington as soon as possible on date wakefield sent another letter to covington wakefield stated that she had scheduled a telephone conference call with covington for date at noon and asked him to notify her within days if the time was inconvenient or if he wished to have the conference by correspondence she explained that covington could not challenge the tax_liabilities because he had had a previous opportunity to do so the letter stated that the issues raised in covington’s request for a hearing were frivolous that the appeals_office did not provide a face-to-face conference to discuss frivolous issues and that covington would be allowed a face-to-face conference on any nonfrivolous issues if he raised a nonfrivolous issue within days from the date of the letter as to covington’s request to audio record the hearing wakefield explained that audio recording was allowed by the appeals_office only in face-to-face conferences and that covington was not as yet entitled to a face-to-face conference wakefield stated that she could not consider alternatives to collection action such as installment agreements and offers-in-compromise unless covington submitted a collection-information statement within days ie by date by the same deadline covington would also need to file any overdue federal tax returns in particular wakefield stated that covington would need to file his income-tax return for on date covington wrote a letter to wakefield responding to her letter covington stated that he did not wish to have a telephone conference with wakefield covington demanded a face-to-face hearing instead he stated that at the face-to-face hearing he planned to discuss procedural irregularities his liability for penalties and alternatives to collection however covington did not file any overdue federal tax returns or send wakefield a collection-information statement on date wakefield sent covington a letter stating that she had not received the collection-information statement that she had requested in her date letter she warned covington that a determination would be made using whatever information covington had already provided if covington wished to provide more information he could do so within days ie by date on date covington responded to wakefield’s date letter covington explained that he did not send wakefield a collection-information statement because as a member of the private sector he was exempt from federal_income_tax on date the appeals_office made a collection determination sustaining the proposed levy the determination stated that covington had received a notice_of_deficiency for and and that therefore covington was barred from contesting the amounts of the tax_liabilities the determination also stated that covington’s failure to provide financial information prevented the appeals_office from considering collection alternatives covington filed a petition with this court challenging the determination of the appeals_office at the time he filed his petition he was a resident of north carolina opinion the appeals office’s determination was not an abuse_of_discretion the tax_court has jurisdiction to review the appeals office’s determination to sustain the proposed levy to collect covington’s unpaid and income-tax liabilities see sec_6330 where the existence and amount of the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion 114_tc_604 in his brief covington essentially abandoned any challenges to the existence and amounts of his underlying tax_liabilities therefore we review the determination for abuse_of_discretion sec_6330 requires the appeals_office to verify that the requirements of any applicable law or administrative procedure have been met see also sec_6330 this verification must be done even if the taxpayer does not request it 131_tc_197 the record reflects that wakefield who was attached to the appeals_office for these purposes had determined that the irs assessed the taxes following covington’s failure to respond to the notice_of_deficiency the irs timely mailed a notice_and_demand for payment to covington at his last_known_address unpaid balances for both years were due the irs notified covington of its intent to levy and the irs notified covington of his right to a levy hearing we conclude that the appeals_office made the verification required by sec_6330 see 133_tc_87 sec_6330 required the appeals_office to consider any challenges by covington to the appropriateness of collection actions see also sec_6330 in addition sec_6330 required the appeals_office to consider whether the levy balanced the need for the efficient collection_of_taxes with covington’s concern that the collection action be no more intrusive than necessary covington never put forward any plausible challenge to the appropriateness of the levy the appeals_office determined that the levy balanced the need for the efficient collection_of_taxes with covington’s concern that the collection action be no more intrusive than necessary we are satisfied that the appeals_office appropriately considered covington’s generic challenge to the appropriateness of the levy and that it appropriately considered whether the levy balanced the need for the efficient collection_of_taxes with covington’s concern that the collection action be no more intrusive than necessary covington stated in his request for a hearing that he wished to discuss collection alternatives however he did not submit a collection-information statement or file a tax_return under these circumstances the appeals_office did not abuse its discretion in not considering collection alternatives see 123_tc_1 decision to reject installment_agreement was not abuse_of_discretion when taxpayer failed to timely submit financial information affd 412_f3d_819 7th cir rodriguez v commissioner tcmemo_2003_153 decision not to accept offer-in-compromise from taxpayer who did not file all required tax returns was not abuse_of_discretion the appeals_office did not grant covington a face-to-face hearing sec_301_6330-1 q a-d8 proced admin regs provides that a face-to-face hearing concerning a collection alternative is not required unless the taxpayer would be eligible for the alternative as explained above covington never demonstrated that he was eligible for the collection alternatives that he proposed to discuss therefore he did not have a right to a face-to-face hearing covington filed his tax_court petition and maintained this lawsuit primarily for delay the irs moved for the imposition of sanctions under sec_6673 if a taxpayer institutes or maintains tax_court proceedings primarily to delay collection the tax_court may require a taxpayer to pay the united_states up to dollar_figure id we believe that covington filed and maintained this lawsuit primarily to delay collection not to assert any legitimate arguments we shall impose a penalty under sec_6673 of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
